Title: To Thomas Jefferson from Joseph Foos, 6 September 1807
From: Foos, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Franklinton Franklin Countey OHIOSepr. 6th. 1807
                        
                        Thoug a perfect Stranger to you I have taken the liberty of Adresing you on a Subject Which the Intrest of
                            this country and the United States is concerned in—by a late act of congress the President of the united States is
                            autherised to establish a land Office at Such place as he may direct for the disposel of the land in the New purchase
                            which layse north of the Old Indian Boundary line and south of the Connecticut reserve—As I Am Aquented With that Country
                            and the Settlements ajoinning and being Apointed last Spring as a commissioner to run A State Roade from this place to the
                            Portage near Cuyahoga River Which Roade gose by Fredrick Town on Owle creick and runs nearly through the midle of the new
                            purchese and Will Afford a easey passage from Fredrick Town through the land in question and is situated Within four Miles
                            of it—I would therefore recommend Fredrick Town as a proper place for the Land Office to be established in I would also
                            recommend to your consideration Mr Maxfield Ludlow living near Cincinnati as a fit person to fill the office of register
                            from Mr Maxfield Ludlows Character and Abiliteys the utmost confidence may be Reposed in him he has been Imployd by the
                            Surveyor Genl. Mr Mansfield to run oute a greate part of the above lands It is therefore in his power to esecute the Office Of Register With more ease and Accurecy than Almost Aney
                            Other person—as it is but four or five Weeks since Mr Maxfield Ludlow returned from the woods and but lately since his
                            friends has preveled on him to Serve in that capasity (Should he be Apointed) and therefere had not a early
                            recommendation while I am Aprehensive Others through Senester Vuies have and will make Aplication for other places and
                            persons—I leave the Matter to your Superior Judgement and futer Consideration—
                        While I reman with respect and esteem yours &c.
                        
                            
                                Jos
                                 Foos
                            
                        
                    